Citation Nr: 0115145	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-18 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a denial to consider funeral expenses of the 
veteran's deceased adult daughter as a continuing expense for 
VA pension purposes was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran had verified active service from January 1942 to 
February 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim to have the 
funeral expenses of his deceased adult daughter deducted from 
his income for VA pension purposes. 

Other issue

Correspondence received from the veteran's representative in 
April 2001 indicates that the veteran also desires to reopen 
his previously denied claim of service connection for 
residuals of a head injury (to include seizures, narcolepsy, 
hypertension and a disabling ear condition).  As this matter 
has not been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has been in receipt of nonservice-connected 
VA improved pension since 1993.  

2.  The veteran's deceased adult daughter was unmarried and 
over the age of 18 at the time of her death.

3.  The veteran's deceased adult daughter was not adjudicated 
to have been permanently incapable of self-support prior to 
reaching the age of 18.

4.  The veteran's deceased adult daughter was not listed as a 
dependent of the veteran.


CONCLUSIONS OF LAW

1.  The status of the veteran's deceased adult daughter does 
not meet the criteria of a "child" for VA pension purposes.  
38 U.S.C.A. § 101(4)(A) (West 1991); 38 C.F.R. § 3.57 (2000).

2.  The veteran's claim for deduction from his income of the 
funeral expenses of his deceased adult daughter lacks legal 
merit.  38 C.F.R. § 3.272(h)(2) (2000); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters - duty to assist/standard of review

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA specifically provides 
that VA is required to make reasonable efforts to obtain 
relevant governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  VCAA, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]. 

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and finds that the 
development of this claim has proceeded in substantial 
accordance with the provisions of the new law.  

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 of the Act apply to any claim 
(1) filed on or after the enactment of the Act, i.e. November 
9, 2000, or (2) filed before the date of the enactment of the 
Act and not final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue which is presently 
on appeal.  Though the veteran did not submit any birth 
certificate, death certificate, terminal hospitalization 
report or itemized bill of funeral expenses which pertained 
to his late daughter, as the outcome of the case turns not on 
the aforementioned evidence but rather on a legal term 
defined by applicable statute and regulation, the Board finds 
that there is sufficient factual evidence of record with 
which it may address this question and make an informed 
decision regarding the appellant's claim for deduction from 
his income of the funeral expenses of his deceased adult 
daughter for VA pension purposes. 

The Board further observes that the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of this claim.  In particular, the veteran has been provided 
with an opportunity to notify VA of the existence of any 
further information that would tend to substantiate his 
claim, but he has not done so.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim for 
deduction from his income of the funeral expenses of his 
deceased adult daughter for VA pension purposes has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for readjudication 
is required under the VCAA or otherwise. 

Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Relevant Law and Regulations

Non service-connected pension - in general

Under applicable law, a veteran who served in the active 
military service for 90 days or more during a period of war, 
who is permanently and totally disabled from non service-
connected disability not the result of the veteran's own 
willful misconduct, is entitled to pension payable at the 
rate established by law, reduced by the veteran's annual 
income and, if the veteran is married and living with his 
spouse, the annual income of the spouse. 38 U.S.C.A. § 
1521(a), (c), and (j) (West 1991); 38 C.F.R. § 3.252(b) and 
(c) (1999).

Expenses excluded from income for VA pension purposes

The amounts paid by a veteran for the expenses of the last 
illness and burial of the veteran's deceased spouse or child 
will be deducted from the veteran's income and shall be 
excluded from countable income for the purpose of determining 
entitlement to improved pension.  38 C.F.R. § 3.272(h)(2) 
(2000). 


Definition of  "child" for purposes of VA benefits

For purposes of entitlement to VA benefits, the term "child" 
includes a person who is unmarried and is under the age of 18 
years; or who, before attaining the age of 18 years, became 
permanently incapable of self-support.  See 38 U.S.C.A. § 
101(4) (West 1991); 38 C.F.R. § 3.57(a) (2000).  A child of a 
veteran may be considered a "child" after age 18 for purposes 
of VA benefits if found to have become, prior to age 18, 
permanently incapable of self-support.  See 38 U.S.C.A. § 
101(4) (West 1991); 38 C.F.R. § 3.315(a) (2000).

Factual Background

In February 1993, the veteran filed a claim for VA 
nonservice-connected pension benefits.  In his application 
for pension, he reported that all of his children were over 
the age of 18 and did not list any of them as being his 
dependents.  By rating decision of September 1993, the 
veteran was granted entitlement to nonservice-connected 
pension benefits.  

The veteran's claims file includes three Improved Pension 
Eligibility Verification Reports which appeared on a VA 21-
0517-1 Form and were dated in October 1994, March 1995, and 
February 1999.  Each of these show that the veteran declared 
having no unmarried dependent children in his custody.

In May 2000, the veteran filed a claim for consideration of 
funeral expenses of his deceased adult daughter, F.C., as a 
monthly recurring expense for VA pension purposes.  In his 
claim, he reported that his deceased daughter was divorced 
from her spouse and was destitute at the time of her death.  
He was her closest living relative and settled her estate and 
assumed responsibility for her burial expenses.  In support 
of this claim he submitted a May 2000 letter from the 
director of Wharton Funeral Chapel in Alva, Oklahoma.  In the 
letter, the funeral home director stated that the costs for 
the veteran's daughter's funeral was $3532.55 and agreed to 
accept a monthly payment of $125.00 until the balance of the 
debt was paid.  The veteran did not submit any birth 
certificate, death certificate, terminal hospitalization 
report or itemized bill of funeral expenses pertaining to his 
late daughter. 

In a June 2000 decision, the RO denied the veteran's claim to 
have the funeral expenses of his deceased adult daughter 
deducted from his income for purposes of pension.  He filed a 
Notice of Disagreement with the RO's determination in June 
2000 and was issued a Statement of the Case in August 2000.  
Thereafter, he filed a timely Substantive Appeal in August 
2000.  

In his Substantive Appeal, the veteran reported that the 
spouse of his deceased daughter was also deceased.  According 
to the veteran's statements in his appeal, his daughter had 
contracted a terminal illness and had become destitute, 
homeless and a ward of the state.  He took her from a nursing 
home and provided a place for her to live in his home, where 
she assisted the veteran in her own care.  She had no income 
and when she died he assumed the costs of her funeral.  His 
contention was that these conditions rendered her a helpless 
child after the age of 18 for VA pension purposes and that VA 
should therefore recognize her funeral expenses as a monthly 
expense deductible from his income for pension purposes, 
pursuant to 38 C.F.R. § 3.272.  The veteran admitted in his 
appeal that he had never listed his late daughter as a 
dependent in his claims for VA benefits.

Analysis

The outcome of this case turns on whether or not the 
veteran's deceased daughter meets the legal requirement of a 
child, as defined by VA laws and regulations, for purposes of 
improved pension.  As previously discussed, 38 U.S.C.A. § 
101(4) and  38 C.F.R. § 3.57 define the term "child" to 
include a person who is unmarried and is under the age of 18 
years; or who, before attaining the age of 18 years, became 
permanently incapable of self-support.  38 C.F.R. § 3.315(a) 
provides that a child of a veteran may be considered a 
"child" after age 18 for purposes of VA benefits if found to 
have become, prior to age 18, permanently incapable of self-
support.  

From the statements and declarations of the veteran which are 
a part of the record in his claims file, his deceased 
daughter was unmarried at the time of her death.  It is 
unclear from the veteran's contradictory statements whether 
her unmarried status was due to divorce or due the death of 
her spouse, but this is not material to the Board's inquiry.  
The daughter's precise age is not clear, either, but it is 
uncontroverted that she was already above the age of 18 by 
the time the veteran had filed his initial claim for a non 
service-connected pension in February 1993, and the veteran 
does not contend otherwise.  

The veteran's daughter, F.C.,  was never declared to VA as a 
dependent of the veteran and there is no evidence presented 
by the veteran that demonstrates that she was adjudicated as 
being permanently incapable of self-support prior to her 
reaching the age of 18 years.  Therefore, the veteran's late 
daughter does not meet the legal criteria of a child for VA 
pension purposes.  As a consequence, the appellant's claim 
for VA to exclude the monthly amounts paid by him for the 
expenses of the burial of his deceased child from his 
countable income for the purpose of determining entitlement 
to improved pension, pursuant to 38 C.F.R. § 3.272(h)(2), is 
without legal merit.  As such, his claim must fail and his 
appeal is therefore denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 

It appears from various statements made by the veteran to VA 
that does not contend that his daughter, F.C., was 
permanently incapable of self support prior to reaching 18 
years of age.  Rather, he indicates that she became helpless 
and destitute later in her life and that he took her into his 
house and provided for her, including paying her funeral 
expenses after she died.  The Board observes that it appears 
that to some extent the appellant is raising what amounts to 
a theory of relief couched in equity.  The Board is 
sympathetic to the veteran's situation with regard to the 
loss of his daughter.  The Board, however, is bound by the 
law in such matters and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 1991 & Supp. 2000); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).

In short, for the reasons and bases expressed above, the 
Board concludes that the appeal must be denied.


ORDER

The veteran's claim for deduction from his income of the 
funeral expenses of his deceased adult daughter for VA 
pension purposes is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

